Citation Nr: 0121567	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the character of the appellant's discharge from her 
period of active duty service constitutes a bar to Department 
of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	William J. Prim


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The appellant had active duty from September 1977 to January 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The case returns to the Board following a remand to the RO in 
July 1997.  

Pursuant to her request, the appellant was scheduled for a 
Board videoconference hearing in August 2001.  The June 2001 
notice letter to the appellant explained that, if she failed 
to report for the hearing, her hearing request would be 
considered withdrawn.  The appellant failed to report for 
that hearing.  Therefore, the hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704 (2000).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, the VCAA redefines the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

With respect to the duty to assist, under the VCAA, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

The Board finds that the changes effected by the VCAA require 
a remand in this case.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

In this case, in July 2001, prior to the date the RO 
transferred the case to the Board, the appellant submitted to 
the RO a statement indicating that additional medical 
evidence was available that was material to her claim.  The 
statement related that she attached completed releases of 
medical information for Dr. Ned Littell, Dr. Cordon Bittner, 
Dr. David Bishop, St. John's Medical Center, Dr. Patricia 
Peterson, Pacific Psychological Associates, Kirkpatrick 
Family Clinic, Lower Columbia Mental Health, and Dr. Paul 
Freeman.  Review of the claims folder reveals copies of 
completed releases for all but the last two providers.  

The Board also notes that in July 1994, the RO sent a request 
for records to Lower Columbia Mental Health.  The RO never 
received any response from that facility.  In a November 1994 
statement, the appellant explained that her records from 
Susan Simmons and Cowlitz Case Management had been 
transferred to Lower Columbia Mental Health.    

Pursuant to the VCAA, a remand is required so that the RO may 
attempt to secure the private medical records as identified 
and authorized by the appellant.  If the RO is unable to 
secure any of the records, it must notify the appellant as 
provided by law.  

Accordingly, the case is REMANDED for the following:

1.  The RO should take the necessary steps 
to secure medical records as authorized by 
the appellant from the following 
providers: Dr. Ned Littell, Dr. Cordon 
Bittner, Dr. David Bishop, St. John's 
Medical Center, Dr. Patricia Peterson, 
Pacific Psychological Associates, 
Kirkpatrick Family Clinic, Lower Columbia 
Mental Health, and Dr. Paul Freeman.  If 
the RO is unable to secure any of the 
records, it must notify the appellant as 
provided by law.    

2.  The RO must review the claims file and 
ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  The RO should then readjudicate the 
issue of whether the character of the 
appellant's discharge from service is a 
bar to VA benefits.  If the disposition of 
the appeal remains unfavorable to the 
appellant, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


